UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4763


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUAN DIAZ-CEBALLOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00162-CCE-1)


Submitted:   February 15, 2013            Decided:   February 20, 2013


Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant. Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juan    Diaz-Ceballos          pleaded         guilty         to        illegally

reentering       the     United     States       after       having      previously         been

removed,   in     violation       of    8    U.S.C.      §    1326(a)        (2006).        The

district       court     sentenced       Diaz-Ceballos              to   six       months     of

imprisonment and he now appeals.                  Appellate counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning       whether    the       sentence     was       reasonable.              Although

Diaz-Ceballos was informed of the right to file a supplemental

pro se brief, he has not done so.                 Finding no error, we affirm.

               Counsel      questions        whether          the        district         court

adequately explained the sentence.                       We review a sentence for

reasonableness,          applying      an    abuse       of        discretion          standard.

Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Layton, 564 F.3d 330, 335 (4th Cir. 2009).                                      In so

doing,    we     examine    the     sentence       for       “significant          procedural

error,”    including         “failing        to      calculate           (or       improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,       failing     to     consider      the        [18     U.S.C.]       §    3553(a)

[(2006)]       factors,     selecting        a     sentence          based        on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”       Gall, 552 U.S. at 51.                We will presume on appeal

that a sentence within a properly calculated advisory Guidelines

range is reasonable.          United States v. Allen, 491 F.3d 178, 193

                                             2
(4th Cir. 2007); see Rita v. United States, 551 U.S. 338, 346-56

(2007)      (upholding        presumption         of     reasonableness           for

within-Guidelines sentence).            We have thoroughly reviewed the

record and conclude that the sentence was both procedurally and

substantively reasonable.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.    Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform Diaz-Ceballos,

in writing, of the right to petition the Supreme Court of the

United States for further review.                 If Diaz-Ceballos requests

that   a   petition    be    filed,   but    counsel    believes       that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                     Counsel’s motion

must state that a copy thereof was served on Diaz-Ceballos.                           We

dispense    with      oral   argument       because     the    facts     and    legal

contentions    are    adequately      presented    in    the   materials        before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        3